Title: 9th.
From: Adams, John Quincy
To: 


       Paris. Mr. Williamos went with us to see the Gallery of Pictures belonging to the Duke de Chartres in the Palais Royal. It is one of the finest Collections in Europe. There are a great number of Pictures by the first Masters of the Art. More of Raphael, than in any Collection I ever saw. The cieling is painted in Fresco by Antony Coypel. The paintings are very fine, and it is a pity they will be destroyed as the building will soon be demolished in order to continue those, they are now erecting. Among the numerous admirable paintings in this gallery I distinguished particularly the few following. Our Saviour dead, with four women round him by Raphael. The Swiss said to us, “c’est le tableau le plus precieux qu’il y ait dans l’univers.” The virgin Mary is represented in a swoon. The expression of grief in the other faces is such as one cannot conceive without seeing the painting. Inexpressible distress is seen in all. Yet the character of each is different; it is impossible to see it without being deeply affected. The colouring is still extremely fresh, though the picture is two hundred years old. A Saint John placed above the other. It is only St. John with his Gospel before him; but it is a Master Piece. A child Jesus receiving cherries from St. Joseph, by Raphael also which is admirable. The history of Constantine in a course of painting by Jules Romano and Raphaël. A Christ appearing to Mary Magdalen, by Raphael. A judgment of Paris by Rubens. This is the only remarkable painting of that Master in the Collection. Among the Portraits, a burgermaster of Amsterdam by Rembrandt is admirable. As indeed are almost all the pictures there. There are however some so bad, that I was astonished to find them there, and some that are absurd and ridiculous. There is one where St. Joseph is at work as a Carpenter; our saviour as a child is holding a line, and the virgin Mary, devoutly sewing a shirt. In another she is washing linen, Christ is taking it as she washes it, gives it to Joseph, who hands it up to a parcel of angels: and they hang it upon the branches of a tree to dry. I am not a sufficient connoisseur in Pictures to decide whether they were good, but I know that the Ideas are groveling, despicable, and impious. There are several allegories, such as Mars and Venus tied together by Cupid. Mars is Henry the fourth, and Venus Gabrielle d’Estrées; but allegories are not the thing in Painting. Upon the whole I don’t know of any Collection of Pictures I have ever seen that gave me so much Pleasure. There are in this gallery a number of models of the different trades. The Shops of the artists in each trade are compleat, and all are made at the rate of an inch per foot. The Duke de Chartres intended to have the whole Encyclopedia, thus in miniature, but his buildings in the Palais Royal have been so amazingly expensive, and he pays so high an interest for the money he borrows, that he wanted money I suppose to continue the models, he has already the joiner, Carpenter, Apothecary, Chimist, Anatomist and a number of others. It were to be wished he had completed the Collection.
       We afterwards went to see Mademoiselle Bertin’s magazin de modes. She is the Queens milliner, and the first millener in Europe. Mademoiselle Bertin is the most celebrated person in the Kingdom: the heroes that have acquired so much naval glory must all strike their flaggs before Mlle. Bertin. Their reputation lasted perhaps a month in Paris. Hers has lasted years and will last years still if she lives. She keeps her Equipage, and makes I suppose 100,000 livres a year. She has at least twenty women working in her magazine at a time. She is at this time occupied in making dresses for an Infanta of Spain aged 10 years who is to be married in a short time to a Prince of Portugal aged 12. Three hundred thousand livres have already been advanced to Mlle. Bertin. But as this sum, which is only 12000 guineas is so small a trifle, she is left at her own Discretion: and that discretion is such that she will probably go to four times the sum that has been advanced. We saw a petticoat there, which at a moderate evaluation, I suppose amounts to about a thousand guineas, and all the rest is in Proportion. All this is very pretty; but some morose, surly fellow might say, where does all this money come from. “Ay, there’s the rub.” We must be contented with admiring the magnificence of the Robes and go no further. I dined at Dr. Franklin’s. M: de St. Olympe was there; and M: Dusaulx a Member of the Academy of Inscriptions and Belles Lettres; who has published a translation of Juvenal, of which he spoke with sufficient complaisance.
      